ARMED SERVICES BOARD OF CONTRACT APPEALS

. Appeal of --                                 )
                                               )
 Knowlogy Corporation                          )      ASBCA No. 61865
                                               )
 Under Contract No. W56KV-16-A-0014            )

 APPEARANCE FOR THE APPELLANT:                        Scott R. Williamson, Esq.
                                                       Williamson Law Group, LLC
                                                       Bethesda, MD

 APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                       Army Chief Trial Attorney
                                                      MAJ Felix S. Mason, JA
                                                       Trial Attorney

                                 ORDER OF DISMISSAL

       The Board docketed this appeal on November 8, 2018. By letter dated
 November 26, 2018, prior to appellant filing its complaint, appellant stated that it
 withdraws its appeal and requests the appeal be dismissed without prejudice. The
 government communicated by telephone on November 27, 2018, that it does not object.
 Accordingly, this appeal is dismissed from the Board's docket without prejudice. See
 TTF, L.L.C., ASBCA No. 58494, 13 BCA ,i 35,343 at 173,464.

        Dated: November 29, 2018




                                                   A'.dministrative Judge
                                                   Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
 Services Board of Contract Appeals in ASBCA No. 61865, Appeal ofKnowlogy
 Corporation, rendered in conformance with the Board's Charter.

        Dated:


                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals
                                                                                             If
                                                                                             rf